Title: From George Washington to Major Henry Lee, Jr., 30 June 1779
From: Washington, George
To: Lee, Henry Jr.


        
          Sir
          New Windsor June 30th 1779
        
        Yr favor dated 27th inst. was handed to me to day by Capt. McLane, inclosing your proposals for the incorporation of his company with your Corps—The measure is desireable, & I should be happy were it in my power at once to authorise you to proceed on the business, but not being vested with sufficient powers to change the establishment of a Corps—the plan must be referred to Congress In doing this no time shall be lost & I sincerely wish it may meet their approbation.
        When I ordered capt. McLane to join you, I had not an idea of the present plan, & only meant to afford you his aid with the few men of his company; sensible of the advantage to be derived from Horse, & Foot acting together.
        Should the corps be established as you wish, you cannot entertain a thought of making new Officers, (the reasons are obvious) but must furnish them from yr own Corps, or from the supernumerary officers of the line now unimployed—they are numerous & no doubt many fit ones may be found.
        The dismounting Dragoons inlisted for that particular service is a delicate matter & I hope you have considered it well before hand & that you do not think of taking any, but such, whose inclinations may lead them to prefer the foot service. Yrs
        
          G.W.
        
      